DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Scott on 02/10/2021.
The application has been amended as follows: 
Cancel claim 18.
Capitalize the first word in claim 31 such that “the” reads “The”.  

Allowable Subject Matter
Claims 19-31 are allowed.
With respect to claim 19 and its dependents, the claimed limitations "a locking bar in operational relationship to the channel, the locking bar having a first orientation in which the locking bar is retracted and does not block the channel, and the locking bar having a second orientation in which the locking bar is at least partially spans the channel" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Tonnessen et al, “Focus on Operational Efficiency and Crew Safety – Introducing Advanced ROV Technology in Marine Towed Streamer Seismic,” 2016 EAGE (European Association of Geoscientists & Engineers) Conference and Exhibition, May 2016, teaches most of the claimed limitations as previously shown in the Non-Final Rejection dated 10/05/2020.  However it does not teach a locking bar in operational relationship to the channel, the locking bar having a first orientation in which the locking bar is retracted and does not block the channel, and the locking bar having a second orientation in which the locking bar is at least partially spans the channel.  
With respect to claim 20 and its dependents, the claimed limitations "a traction belt defined within the channel, the traction belt defining a contact surface exposed within the channel, and the contact surface configured to at least one selected from the group consisting of: move towards the proximal end of the system, and move toward the distal end of the system" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Tonnessen et al, “Focus on Operational Efficiency and Crew Safety – Introducing Advanced ROV Technology in Marine Towed Streamer Seismic,” 2016 EAGE (European Association of Geoscientists & Engineers) Conference and Exhibition, May 2016, teaches most of the claimed limitations as previously shown in the Non-Final Rejection dated 10/05/2020.  However it does not teach a traction belt defined within the channel, the traction belt defining a contact surface exposed within the channel, and the contact surface configured to at least one selected from the group consisting of: move towards the proximal end of the system, and move toward the distal end of the system.  
With respect to claim 23 and its dependents, the claimed limitations "a traction belt defined within the channel, the traction belt defining a contact surface exposed within the channel, [and] a locking bar in operational relationship to the channel, the locking bar having a first orientation in which the locking bar is retracted and does not block the channel, and the locking bar having a second orientation in which the locking bar is at least partially spans the channel" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Tonnessen et al, “Focus on Operational Efficiency and Crew Safety – Introducing Advanced ROV Technology in Marine Towed Streamer Seismic,” 2016 EAGE (European Association of Geoscientists & Engineers) Conference and Exhibition, May 2016, teaches most of the claimed limitations as previously shown in the Non-Final Rejection dated 10/05/2020.  However it does not teach a traction belt defined within the channel, the traction belt defining a contact surface exposed within the channel, and a locking bar in operational relationship to the channel, the locking bar having a first orientation in which the locking bar is retracted and does not block the channel, and the locking bar having a second orientation in which the locking bar is at least partially spans the channel.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645